BINGAMAN, J.
(dissenting). The majority opinion will result in changing the salaries of several county officers in 49 counties in the state. In 29 of these counties the salaries will be reduced, while being raised in the other 20. The far-reaching effect, therefore, of the decision requires that I express my dissenting views.
Section 10, art. 23 of the Oklahoma Constitution provides:
“Except wherein otherwise provided in this constitution, in no case 'shall the salary or emoluments of any public official be changed after his election or appointment, or during 'his term of office, unless by operation of law en*40acted prior to such election or appointment * *
The salary of the defendant in error, under the provisions of 19 O.S. Supp. 1947, §§180.42 and 180.42b, was at the time of his election and also at the commencement of his term of office $4,000 per year. There was also in force at the time of such election 19 O.S. Supp. 1947 §180.1, which provided the salary might be changed upon the contingency of a change in classification of the county if a change in population occurred as shown by “any succeeding decennial Federal Census.”
The validity of such a statute to take effect upon a contingency is recognized by the authorities assembled in 50 Am. Jur., Statutes, par. 497, and 11 Am. Jur., Constitutional Law, par. 216. The same rule is recognized in 16 C.J.S., Constitutional Law, § 141, and as there stated:
“Such a statute lies dormant until called into active force by the existence of the conditions on which it is intended to operate.”
The validity of such a statute to take effect upon contingency was recognized by this court in Drolte v. Board of County Commissioners, 176 Okla. 622, 56 P. 2d 800, and we there held that after the occurrence of such a contingency the salary was fixed thereby.
Prior to the taking of the census of .1950 the Legislature, by 19 O.S. 1949, §179.9, repealed the provisions of sec. 180.1 providing for such contingency and left the classification and salaries in accordance with the census of 1940.
I find nothing in this statute repealing the contingency provision of the earlier act which conflicts with sec. 10, art. 23 of the Oklahoma Constitution. Such statute does not change the salary but simply repeals a contingency provision of an earlier statute which might have changed the salary if and when it became effective by the occurrence of the contingency.
This court is committed to- the rule that every act of the Legislature is presumed to be valid unless clearly in conflict with the Constitution. State ex rel. Hudson v. Carter, 167 Okla. 32, 27 P. 2d 617. I find no conflict between the Constitution and the legislative enactment repealing the contingency provisions of the earlier law, and respectfully dissent from the majority opinion holding 19 O.S. Supp. 1949 §179.9 to be unconstitutional.